          Case 5:19-cv-00474-DAE Document 9 Filed 07/08/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

RICARDO TREVINO, JOE DERRICK §
SILOS and RICARDO OL1VAREZ, JR. §
     PLAINTIFFS,                §
                                              §
V.                                            §   Civil Action 5:19-cv-00474-DAE
                                              §   Jury Demanded
COLT OILFIELD SERVICES, LLC,                 §
and EDDIE AGUILAR                            §
     DEFENDANTS.                             §

                                         ORDER

       Came on this day for consideration the Joint Stipulation of Dismissal with

Prejudice as to all Plaintiffs in the above-referenced matter. After due consideration of

the Stipulation, this Court is of the opinion that the Stipulation of Dismissal as to all

Plaintiffs should be in all things GRANTED.

       It is therefore, ORDERED, ADJUDGED, and DECREED that Plaintiff Ricardo

Trevino's, Plaintiff Joe Derrick Silos' and Plaintiff Ricardo Olivarez, Jr.'s lawsuit against

Defendants Colt Oilfield Services, LLC and Eddie Aguilar is hereby dismissed with

prejudice, with each party bearing its own costs and attorney's fees.

       All relief not granted herein is expressly denied.

       SIGNED        Z         day of       Jc                     ,   2019.




                                           DAVIIYA.
                                           SENIOR UNITED STATES DISTRICT JUDGE
